J-S55043-16


                                  2016 PA Super 191

IN THE INTEREST OF: J.G., A MINOR                      IN THE SUPERIOR COURT OF
                                                             PENNSYLVANIA

                       v.

APPEAL OF: J.G., A MINOR
                                                           No. 1884 EDA 2015


                Appeal from the Dispositional Order June 2, 2015
              In the Court of Common Pleas of Philadelphia County
               Juvenile Division at No(s): CP-51-JV-0003238-2014


BEFORE: LAZARUS, J., DUBOW, J., and STEVENS, P.J.E.*

CONCURRING AND DISSENTING OPINION BY LAZARUS, J.:FILED AUGUST 26, 2016

        I join in the Majority’s disposition of Juvenile’s challenges to the

suppression and sufficiency of the evidence.            I write separately, however,

because I disagree with the Majority’s decision to remand this case for the

filing of a post-disposition motion.           While I acknowledge we are bound by

the Pennsylvania Supreme Court’s decision in In re J.B., 106 A.3d 76, 91

(Pa. 2014), that decision does not compel remand here.

        In J.B., the Court held that J.B. did not waive his weight of the

evidence claim where he raised it for the first time in his Rule 1925(b)

statement and the trial court addressed the issue. In its analysis, the Court

acknowledged that J.B. did not file a post-disposition motion; the Court also

acknowledged that raising it in closing argument was inconsequential
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S55043-16


because a weight challenge presupposes adjudication. Id. at 95.      What the

Court found significant was the fact that

         J.B. did, however, present his weight of the evidence claim
         to the juvenile court in his Pa.R.A.P. 1925(b) statement.
         The question, then, is whether this manner of
         presentation, coupled with the fact that the juvenile
         court ruled on it in its Pa.R.A.P. 1925(a) opinion
         sufficiently preserved his claim for appellate review. The
         Juvenile Rules of Court Procedure do not, at present,
         specify how a juvenile who has been adjudicated
         delinquent must present a weight of the evidence claim to
         the juvenile court so that the claim is preserved for
         appellate review. However, in a procedurally identical
         matter, our Court, in [Commonwealth v.] Widmer, [689
         A.2d 211 (Pa. 1997)], addressed, in the context of criminal
         proceedings, a similar gap in the procedural rules
         governing presentation and appellate review of a weight of
         the evidence claim. Therein, our Court unanimously
         refused to find a criminal defendant's weight of the
         evidence claim waived where it was raised in the
         defendant’s statement of matters complained of on
         appeal and ruled on by the trial court.

Id. at 96 (emphasis added).

      Here, unlike in J.B., the trial court did not rule on the weight claim in

its Pa.R.A.P. 1925(a) opinion.   Notwithstanding this distinction, I note my

agreement with the sound reasoning in then-Justice Stevens’ dissenting

opinion in J.B., that where a weight claim has not been raised to the juvenile

court judge, an appellant cannot resurrect it in a Rule 1925(b) statement:

“the text of Pa.R.J.C.P. 620, and particularly as supported by its Comments,

sets forth a proper, clear mechanism providing for juveniles to present their

weight challenges to the juvenile court, and [appellant] should have been

aware of the preservation requirements.” J.B., 106 A.3d at 103 (Stevens,

                                     -2-
J-S55043-16


J., dissenting). See Pa.R.J.C.P. 620(A)(1) (“The parties shall have the right

to make a post-dispositional motion.”). See also Pa.R.J.C.P. 620 -Comment

(“[M]otions alleging that the court’s findings were against the weight of the

evidence are to specify why the findings were against the weight of the

evidence.”).

     Instantly, since J.G. did not raise or preserve his weight of the

evidence issue for appeal, it is waived and there is no need for a remand.

     Based upon the foregoing, I respectfully concur with the majority as to

the disposition of J.G.’s suppression and sufficiency of the evidence claims

and dissent as to the decision to remand.




                                    -3-